COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


COUNTY OF CHESTERFIELD POLICE
                                                                MEMORANDUM OPINION *
v.     Record No. 2860-07-2                                         PER CURIAM
                                                                    APRIL 15, 2008
DENNIS MICHAEL HARRY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Steven L. Micas, County Attorney; Jeffrey L. Mincks, Deputy
                 County Attorney; David W. Robinson, Assistant County Attorney,
                 on briefs), for appellant.

                 (Eric S. Wiener, on brief), for appellee.


       County of Chesterfield Police appeal a decision of the Workers’ Compensation

Commission finding that Dennis Michael Harry proved (1) he suffers from Post Traumatic Stress

Disorder (PTSD); and (2) his PTSD arose out of and in the course of his employment, and did

not result from causes outside his employment. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Harry v. County of Chesterfield

Police, VWC File No. 229-85-34 (Nov. 1, 2007). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.